Citation Nr: 1039630	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a low back 
disability.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 
1980 and from May 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a compensable 
rating for a low back disability.  The Veteran was afforded a 
Central Office hearing a Veterans Law Judge in October 2002.  The 
Board then remanded the Veteran's claim for additional 
development in November 2006 and April 2008.

In a November 2008 decision, the Board denied the Veteran's low 
back claim.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant to 
a Joint Motion for Remand, a November 2009 Order of the Court 
vacated the Board's denial of the Veteran's low back claim and 
remanded that issue to the Board for readjudication.  In April 
2010, the Board again remanded the claim for additional 
development.

The Veteran has submitted clinical evidence indicating that his 
service-connected low back and left leg disabilities interfere 
with his ability to obtain and maintain gainful employment.  The 
Board interprets that evidence as raising a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU claim 
is part of a claim for a higher rating when such claim is raised 
by the record or asserted by the Veteran.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  When, as here, evidence of unemployability 
is submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part of the claim for benefits for the underlying 
disability.  In this case, the Veteran raised the issue of 
entitlement to TDIU while challenging the rating for his low back 
disability.  Therefore, his TDIU claim is part of his pending low 
back claim and the Board has jurisdiction over both issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
dispositions of the Veteran's low back and TDIU claims.

The record shows that the Veteran underwent a VA spine 
examination in April 2005 and complained of low back pain and 
radiculopathy.  However, as noted by the parties in the Joint 
Motion, that VA examination and subsequent May 2007 addendum 
opinion focused on the etiology of the Veteran's cervical spine 
symptoms and did not address whether his service-connected low 
back disability had increased in severity.  Nor did that VA 
examination and addendum opinion discuss whether the Veteran's 
current complaints of radiculopathy and low back problems were 
manifestations of his service-connected low back disability or 
were instead symptoms of nonservice-connected disabilities.  

The record thereafter shows that, in January 2008, a VA physician 
submitted a statement noting the Veteran's complaints of 
persistent low back pain, which occasionally radiated into his 
left lower extremity.  Significantly, the VA treating physician 
indicated that the Veteran's low back symptoms, combined with the 
antalgic gait manifested by his service-connected left leg 
disability, rendered him totally disabled for employment 
purposes.  However, the VA physician did not provide a rationale 
for that assessment.  Moreover, while that VA physician 
referenced prior medical records dated from 1999 to 2001, the 
physician did not indicate that the opinion was based on a review 
of other pertinent evidence of record.  

Additionally, the claims folder contains a copy of a May 2002 
Social Security Administration (SSA) decision in which the 
Veteran was determined to be unemployable due to "disorders of 
the back -discogenic and degenerative" and diabetes mellitus, 
for which he is not service connected.  

Pursuant to the Board's March 2010 remand, the Veteran was 
afforded a VA spine examination at which he complained of 
worsening low back pain, which radiated into both lower 
extremities and was productive of muscle spasms, numbness, and 
instability.  The Veteran stated that he took over-the-counter 
and prescription medication to treat his low back symptoms and 
required a cane to ambulate.  Additionally, the Veteran reported 
that he had lost his job as a truck driver 10 years earlier due 
to low back problems and that those problems continued to prevent 
him from working and also interfered with his ability to perform 
household chores and perform daily living activities.  

On physical examination, the Veteran displayed a mildly antalgic 
gait and an abnormal shoe wear pattern.  Flattening of the lumbar 
spine and an "exquisite tenderness to palpation" over the lower 
lumbar spinous processes and paraspinals were shown.  Sensory, 
motor, and reflex testing showed neurological abnormalities.  
However, advanced neurological tests, including electromyograph 
(EMG) and nerve conduction velocity studies, were not 
administered.  

On range of motion testing, the Veteran exhibited forward flexion 
to 20 degrees, extension to 10 degrees, right and left lateral 
flexion and rotation to 15 degrees, with pain and guarding 
throughout all ranges of motion.  No additional functional 
impairment due to pain, fatigue, weakness, or incoordination was 
noted on repetition.  However, the examiner noted that the 
results of the Veteran's range of motion and manual muscle 
testing could not be considered accurate.  That VA examiner also 
noted that, as the Veteran was not currently experiencing painful 
flare-ups, it would be speculation to determine whether there was 
any additional limitation of motion during such flare-ups.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with low 
back syndrome, degenerative disk disease at L4-5 and L5-S1 with 
microdiscectomy, and left S1 radiculopathy.  Additionally, the VA 
examiner opined that the Veteran's current low back problems, 
including the radiculopathy in his lower left extremity, were all 
attributable to his service-connected low back disability.  
Nevertheless, that VA examiner indicated that he could not 
determine whether the Veteran had experienced an overall 
worsening of that low back disability since his prior VA 
examination.

Following his most recent VA examination, the Veteran submitted a 
new medical statement from the same VA physician who had 
commented on his low back disability in January 2008.  While the 
new statement is signed and dated August 2010, it references the 
identical symptoms and prior medical records noted in the 
physician's January 2008 statement and also includes another 
opinion, unsupported by any rationale, indicating that Veteran is 
unable to work due to his service low back and left leg 
disabilities.

The August 2010 VA physician's statement, which was submitted 
directly to the Board, has not yet been considered by the RO.  
Nor has the Veteran submitted a waiver of initial RO review with 
respect to that additional evidence.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  VA regulations prohibit the Board from considering 
additional pertinent evidence without first remanding the case to 
the agency of original jurisdiction for initial consideration or 
obtaining the Veteran's waiver.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
While the Board acknowledges that it has reviewed the August 2010 
statement, it has done so solely for the purpose of remanding the 
claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 
19.9, 20.1304(c) (2009).  Accordingly, to ensure that VA has met 
its duty to assist and to ensure full compliance with due process 
requirements, the Board finds that on remand the Veteran's low 
back claim should be reviewed with consideration of all evidence 
received since the last RO adjudication.

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for adequate rating of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  

The Board recognizes that the Veteran has already been afforded 
VA examinations with respect to his low back claim.  However, the 
October 2005 VA examination is somewhat stale and, as noted by 
the parties in the Joint Motion, neither that examination nor the 
examiner's May 2007 VA addendum opinion addressed whether the 
Veteran's reported low back symptoms were related to his service-
connected disability.  Thus, that VA examination and addendum 
opinion are inadequate for rating purposes.  

The Board is mindful that the Veteran also underwent a more 
recent VA examination in April 2010 in which his low back pain 
and radiculopathy were found to be symptoms of his service-
connected disability.  However, the April 2010 VA examiner 
indicated that he could not determine, without resorting to 
speculation, whether there had been an overall worsening of the 
Veteran's low back symptoms or whether he had additional 
limitation of motion during painful flare-ups.  The Board finds 
such findings to be inherently speculative in nature and thus of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 
11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); 
Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed 
in terms such as could have been is not probative).  
Additionally, the Board considers it significant that the April 
2010 VA examiner expressly noted that the Veteran's range of 
motion and manual muscle test results could not be considered 
accurate.  Thus, that April 2010 examination, by the examiner's 
own admission, is insufficient for the purpose of determining the 
current nature and severity of the Veteran's service-connected 
low back disability.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  In light of the inadequacies inherent in 
the Veteran's prior VA examinations, the Board finds it necessary 
to remand for an additional examination to address the current 
nature and severity of his service-connected low back disability.  
Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does 
not adequately reveal the current state of  disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination). 

Moreover, in view of the aforementioned clinical and lay 
evidence, the Veteran should be afforded a VA examination that 
renders specific findings regarding his ranges of motion, 
including additional limitation of motion during painful flare-
ups, as well as any neurological manifestations and functional 
limitations related to his service-connected low back disability.  
That examination should also include EMG and nerve conduction 
velocity studies, which were not performed at the time of his 
most recent VA examination.  Additionally, the Board notes that, 
to ensure a thorough examination and evaluation, the Veteran's 
low back disability must be viewed in relation to its history.  
38 C.F.R. §  4.1 (2009).  Therefore, on remand, the Veteran 
should be afforded a VA examination that includes a review of the 
claims folder.

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard of the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran has been assigned a 0 percent rating for his 
low back disability.  He also is in receipt of a 10 percent 
rating for his left leg condition (residuals of a left tibia and 
fibula fracture), but is not service connected for any other 
disabilities.  Thus, the percentage criteria of 38 C.F.R. 
§ 4.16(a) are not met.  Nevertheless, VA must still consider 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Moreover, the Board notes that the Veteran's TDIU 
claim is inextricably intertwined with his pending claim for 
entitlement to a compensable rating for his low back disability.  
Accordingly, consideration of the Veteran's TDIU claim must be 
deferred pending the resolution of his pending increased rating 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the Board observes that the Veteran has not yet 
undergone a VA examination with respect to his TDIU claim.  A VA 
physician has opined that the Veteran cannot work due to his 
service-connected low back and left leg disabilities.  However, 
that VA physician's January 2008 and August 2010 opinions are not 
supported by rationales, which limits their probative weight.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board 
considers it significant that the physician's opinions, although 
dated more than two years apart, are virtually identical and 
predicated on a review of old medical records, the most recent of 
which was prepared in September 2001.  It does not appear that 
the VA physician based that opinions on any other evidence of 
record, aside from the Veteran's own statements.  Consequently, 
it remains unclear to the Board whether the Veteran's service-
connected disabilities currently render him unable to work.  

The Board recognizes that the Veteran has submitted SSA medical 
records indicating that he is unemployed and receiving Social 
Security disability benefits.  However, the decision awarding SSA 
benefits was based, in part, on the Veteran's cervical spine 
problems and diabetes mellitus, for which he is not service 
connected, and did not address his service-connected left leg 
disability.  In any event, the Board is not required to accept 
SSA findings with respect to the Veteran's unemployability as 
VA's governing regulations differ from those used to determine 
Social Security disability.  Faust v. West, 13 Vet. App. 342 
(2000); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

For the foregoing reasons, the Board finds that, on remand, the 
Veteran should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected low back and left 
leg disabilities on his unemployability.  Friscia v. Brown, 7 
Vet. App. 294 (1995) (VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation).  

Finally, VA medical records appear to be outstanding.  The record 
shows that, as of February 2007, the Veteran was receiving 
ongoing treatment for his low back disability at a VA medical 
facility.  However, with the exception of the January 2008 and 
August 2010 VA physician's statements, no VA medical records 
dated since February 2007 have yet been associated with the 
claims folder.  Because it appears that there may be outstanding 
VA medical records dated after February 2007 that may contain 
information pertinent to the Veteran's higher rating and TDIU 
claims, those records are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Obtain and associate with the claims 
folder all records from the VA North 
Florida/South Georgia Veterans Health System 
dated from March 2007 to the present. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected low 
back disability and ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The claims folder must be 
reviewed by the examiner, and the examination 
report must reflect that the claims folder 
was reviewed.  The VA examiner should provide 
a rationale for any opinion expressed and 
reconcile that opinion with all pertinent 
evidence of record, including the October 
2005 VA examination report and May 2007 
addendum opinion, the April 2010 VA 
examination report, the Veteran's assertions 
that his low back disability is worse than 
indicated on those prior VA examinations, the 
January 2008 and August 2010 VA physician's 
statements regarding the impact of the 
Veteran's low back disability on his 
employability, and all other VA medical 
records showing treatment for low back 
problems.  Specifically, the VA examiner's 
opinion should address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's service-connected 
low back disability.  

b)  Provide range-of-motion and repetitive 
motion findings of the lumbar spine, and 
state whether ankylosis is shown.  

c)  Additional limitation of motion during 
flare-ups and following repetitive use due 
to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion should 
also be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If feasible, the 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.  

d)  State the length of time during the 
past 12 months that the Veteran has had 
incapacitating episodes due to his low 
back disability.  Incapacitating episodes 
are periods of acute signs and symptoms 
due to intervertebral disc syndrome that 
require bed rest prescribed by a physician 
and treatment by a physician.

e)  State whether the Veteran's service-
connected low back disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis as complete or incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further divided into the 
categories of mild, moderate, and severe.  
With those categories in mind, classify 
any low back disability neurological 
pathology, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing, to specifically include EMG and 
nerve conduction velocity studies.  
Explain, in terms meaningful to a 
layperson, the base line results of those 
tests versus the results obtained for the 
Veteran.  Explain the meaning of any 
abnormal results obtained.

f)  Discuss whether the Veteran's low back 
disability is productive of any additional 
functional impairment.  

g)  State what impact, if any, the 
Veteran's low back disability has on his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2009).

h)  State whether the Veteran's service-
connected low back and left leg 
disabilities, without consideration of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response. 
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


